Judge WEBB
dissenting.
In my view, a reasonable person in defendant's position would have considered himself in police custody of the degree more commonly associated with a formal arrest than with a brief investigatory detention when the detective questioned defendant. Hence, I respectfully dissent. As a consequence of the detective's failure to give a Miranda advisement before questioning defendant, I would hold that his inculpatory statement to the detective concerning ownership of cocaine in his home, which was repeated to the jury, should have been suppressed. Therefore, defendant is entitled to a new trial. I express no opinion whether the cocaine that the detective found in the home after defendant described its location should be suppressed as fruit of the poisonous tree, or was *673subject to inevitable discovery given the warrant to search defendant's home.
Custody must be determined by the "totality of the cireumstances." People v. Hankins, 201 P.3d 1215, 1218 (Colo.2009). Our supreme court has listed relevant factors in cases such as People v. Matheny, 46 P.3d 453, 465-66 (Colo.2002). But "[nlo single factor is determinative." Hankins, 201 P.3d at 1219. While an appellate court defers to the trial court's findings of historical fact, it reviews the ultimate constitutional question de novo. Id. at 1218.
The following factors, here either found by the trial court or established by testimony of police officers at the suppression hearing, have been recognized by our supreme court as leading a reasonable person to consider himself in custody. See, eg., People v. Polander, 41 P.3d 698, 705 (Colo.2001); People v. Taylor, 41 P.3d 681, 693 (Colo.2002). When defendant encountered police officers at the door to his home:
® At least one of the officers had his weapon drawn
e After the officers entered, they handcuffed two other people in the home
® Defendant was patted down
® An officer told defendant he was not free to leave
e Another officer then directed him to a curb in front of the home
® One or two officers were nearby the curb
® At least six officers were at the scene
® An officer took defendant's identification and did not return it
@ Before questioning defendant, the detective told him that "if he cooperated things would go well for him."
Initially, these cireumstances distinguish cases such as Hankins, 201 P.3d at 1217, where the defendant invited the police to his home to talk, he voluntarily led them to and from the burial site of the victim, and, in the months leading up to the confession, "[the defendant] and the local police grew familiar with each other." See also Matheny, 46 P.3d at 467 (emphasizing that the defendant voluntarily drove himself to the police station). The majority notes the following factors, also supported in the record, from the findings, and by controlling precedent, that would lead to the opposite conclusion:
@The officers' weapons were out for a relatively brief time
® Defendant was not handcuffed when the detective questioned him
@The questions were brief and asked in a conversational tone
® Defendant was not subject to a lengthy hold at the curb
® When questioned, he was not surrounded by officers.
Nevertheless, the cireumstances are comparable to those in People v. Moore, 900 P.2d 66, 73 (Colo.1995), where the defendant was held to have been in custody. Upon being escorted to his nearby apartment following a traffic stop of a car in which he had been a passenger, the defendant encountered officers executing a search warrant. They drew their weapons briefly when he entered. However, a detective told him that he was not in custody, but to sit on a couch if he stayed. He remained and was never handcuffed. Twenty or thirty minutes later, a detective showed him his wallet, which had been found in the car and contained ilegal drugs. Because no Miranda warning was given, the court held that his response to a question about the wallet should have been suppressed. Id. at 72-73.
Further, even if the remaining mix of factors still presents a close case, I would resolve the custody question in defendant's favor because, as the trial court found, "the defendant did hear some form of assurance" from the detective, which was "what persuaded the defendant to speak at the time."
In Polander, 41 P.3d at 705, the defendant "was not confined at the police station, nor did the police draw their guns, use handcuffs, or otherwise demonstrate the kind of force typically associated with an arrest, as distinguished from an investigatory stop." Nevertheless, the court upheld suppression of an admission to ownership of drugs found by police in a vehicle that defendant had just exited, explaining that "it was apparent to all *674that the police had grounds to arrest" the defendant, adding:
Whether or not the police had announced that her seizure was elevated in their minds from an investigatory stop to an arrest, it is clear that the defendant had every reason to believe she would not be briefty detained and then released as in the case of am investigatory stop or a stop for a minor offense. Under these cireum-stances the defendant's freedom of action was curtailed to a degree associated with formal arrest.
(Emphasis added.)
Likewise here, unless the police "had grounds to arrest," the detective lacked any legitimate basis for offering defendant "some form of reassurance ... consistent with what the defendant testified," ie., "if he cooperated things would go well for him." Thus, from this statement a reasonable person would infer that he was in custody. See State v. Coen, 203 Or.App. 92, 125 P.3d 761, 767 (2005) ("[Alt the point where the trooper told defendant he would be arrested if he did not cooperate without the benefit of a lawyer's advice-the nature of the questioning created an environment in which a reasonable person would have felt compelled to answer the trooper's questions."); ef United States v. Czichray, 378 F.3d 822, 833 (8th Cir.2004) (Arnold, J., dissenting) (insinuation that agents would investigate suspect's elderly father if he did not cooperate supported inference that he was in custody, under the "whether agents used strong-arm tactics or deceptive stratagems" factor of United States v. Griffin, 922 F.2d 1343, 1349 (8th Cir.1990)).
Even if the detective did not intend to arrest defendant when he prefaced the questioning by offering "some form of reassurance," the prosecution must be bound by the conclusion that a reasonable person would have drawn from the detective's offer. See People v. Sandoval, 218 P.3d 307, 309-10 (Colo.2009) (reasonable person "would feel restrained to a degree associated with formal arrest" because while questioning the defendant at a hospital, police told him that if he did not come voluntarily to the police station, he would be brought there involuntarily).
Accordingly, I would reverse.